Justice Lake
dissenting.
Following the reversal of our judgment in State v. Roseboro, 276 N.C. 185, 171 S.E. 2d 886, by the Supreme Court of the United States, “insofar as it imposes the death sentence,” the majority of this Court directed the Superior Court of Cleveland County to bring the defendant again before it and pronounce judgment that the defendant be imprisoned for life in the State’s prison. State v. Roseboro, 279 N.C. 391, 183 S.E. 2d 108. The superior court has done so. If this be error, as I believe it to be, the responsibility is not that of the superior court. However, neither the direction of this Court nor the mandate of the Supreme Court of the United States can authorize any court of North Carolina to enter judgment imposing a sentence not supported by the verdict of the jury. Having dissented from the above mentioned direction by this Court to the superior court for the reasons stated in my dissenting opinion, filed that day in State v. Hill, 279 N.C. 371, 378, 183 S.E. 2d 97, it is my view that the present sentence to imprisonment for life was erroneously imposed and the defendant should be given a new trial.